DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive.
Applicant argues that one skilled in the art would not combine Gueret ‘385 with Caulier to add a cut-out as claimed. See Arguments, Page 7. Applicant argues that Caulier suggests a single concavity, formed by the curvature of the brush, to hold product, where Gueret ‘385 is alleged to only have  a notch present in an opposite side of an axis from its curvature. However, such mischaracterizes what Gueret ‘385 demonstrates. Although Gueret ‘385 does teach an embodiment that provides a curvature to flatten a curving contour to a bristle envelope (Paragraph 0153), Gueret ‘385 details such is merely an example of obtaining a certain shape, as shown in Figure 48, where additional shapes and arrangements provided (Paragraphs 0158 and 0167). Applicant argues that such a combination of Caulier with Gueret ‘385 would therefore result in a brush having a planar face at the opposite side of the axis of curvature. Although such a result would be possible from such combination, due to the variety that Gueret ‘385 provides in its teaching, it would be improper to assert that such would be the only result. That is, Gueret ‘385 clearly teaches providing multiple notches (Paragraph 0134) that exist around an axis. Thus, one looking at the shaped core of Caulier, would recognize including the notch (or indeed notches) along a section of its core, as taught by Gueret ‘385 in order to impart additional deposit characteristics for the makeup retained (Paragraph 0141). The notches are shown to exist along any side of the axis relative to the curvature of the core (see for example Figures 37-40), not limited to the face opposite the curvature as argued by applicant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10 and 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Caulier et al. (WO 2013/030766) in view of Gueret (US Pub # 2002/0139385), which will herein be referred to as “Gueret ‘385”.
In regards to claims 1, 3-4, 6-10, 12, 16-17 and 19-21, Caulier et al. teaches a brush (Figure 6 at 5) configured for applying a product to the eyelashes and/or eyebrows, comprising:
a core (Figure 6 at 11) extending along a longitudinal axis (X) of the brush, comprising a portion of the core carrying bristles (see Figure 6 which provides that the entire core is made of ‘a portion carrying bristles’) that have a proximal end (13) intended to be fixed to a stem (4) and a distal end (21), the portion of the core carrying the bristles having a rectilinear proximal portion (10) that extends along more than or equal to 2/3 of the length of the portion of the core carrying the bristles from the proximal end of the portion of the core carrying the bristles (see Page 10 of translation “the location where the curvature of the core changes noticeably, the core changing for example from rectilinear, with an axis coincident with the longitudinal axis of the stem, to curved. The distal part 20 may represent less than half or less than a third of the length of the applicator member 5, measured parallel to the longitudinal axis of the core.”), and having at least one bend made at the distal end of the portion of the core carrying the bristles (20 which shows a bend in the core between the rectilinear portion 10 and the distal end 21), and bristles (12) held by the core, the bristles having free ends that define an envelope surface (see for example Figure 7).
Caulier et al. does not teach that the envelope surface has at least one cutout, wherein the cutout has a longitudinal axis that is parallel to the longitudinal axis of the brush.
However, Gueret ‘385 teaches providing an applicator for mascara to contain cutouts made in the bristle envelope of the applicator (Paragraph 0128 which discloses the first embodiment envisions any of the characteristics of Figures 1-7) where the cutout can either have a flat bottom or a concave bottom (Paragraph 0131) relative to the longitudinal axis of the brush, and is defined by connected sidewalls of bristles (Paragraph 0025) and extending parallel to the core (Paragraph 0023), and arranged evenly distributed around the core (Paragraph 0134); wherein the cutout is located at a distance from the longitudinal axis of the core, said distance being variable along the length of the cutout (Paragraph 0139) and can have an area of constant width at the bottom (Paragraph 0140) and extends in a plane containing the longitudinal axis of the core and a bend in the core (see for example Figure 38 which provides a cutout that extends over half the length of the brush). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the applicator of Caulier et al. to contain the notches of Gueret ‘385 in order to provide the user with the requisite take-up and application properties desired for use.
Regarding claim 5, Caulier et al. teaches the proximal rectilinear portion and a distal rectilinear portion of the core form an angle of between 10° and 60°, between one another (see Page 11 of translation “The core 11 undergoes a change of orientation by an angle a of at least 30°, preferably at least 45°, preferably at least 60°, and more preferably at least 90° between the part of rectilinear axis and the distal end 21.”).
Regarding claim 13, Caulier et al. teaches a packaging and application device (Figure 1 at 1) comprising a container (2) containing a product (P) to be applied and a brush (E) according to claim 1.
In regards to claims 14-15, Caulier et al./ Gueret ‘385 teach providing the brush of claim 1, but does not teach it is manufactured by producing a brush blank having a rectilinear core, cutting the bristles so as to form one or more cutouts, and then bending the core. However, Gueret ‘385 teaches providing an applicator that is formed by a blank with a rectilinear core that then has its bristles cut to form one or more cutouts (Paragraph 0134) to form a non-cylindrical envelope, and then bent (Paragraph 0135). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of providing the applicator of Caulier et al. /Gueret ‘385 to be formed by the method of Gueret ‘385 in order to provide the manufacturer with the ability to quickly alter features of the brush during manufacture.
Regarding claim 18, Caulier et al. / Gueret’385 teach a notch in the envelope of bristles, where Caulier et al. teaches the envelope of bristles can have a width of 4mm (see Page 10). Caulier et al. in view of Gueret ‘385 does not teach the cutout has a width, measured at bottom of the cutout that is between 1mm and 4 mm. However, as Caulier et al. demonstrates that a total outer width of the envelope can be 4mm, then any notch in such a location will be less than or equal to the 4mm width. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the cutout of Caulier et al. /Gueret ‘385 to be 4mm or less, as a matter of design choice in locating the notch at the distal portion of the applicator.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Caulier et al. in view of Gueret ‘385, as applied to claim 1 above, in further view of Gueret (US Pat # 5,542,439), which will herein be referred to as “Gueret ‘439”.
Regarding claim 11, Caulier teaches the brush; but does not teach it is chamfered at its distal and proximal ends. However, Gueret ‘385 teaches to have an applicator chamfered at its distal end (see Figure 2). Further, Gueret ‘439 teaches providing a proximal end of an applicator envelope with a chamfer shape (see for example Figures 2 and 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the envelope of Caulier et al. to have a chamfered shape at both ends, as taught by Gueret ’439 and ‘385, in order to optimize product loading as it is passed through the wiper.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Caulier et al. in view of Gueret ‘385, as applied to claim 1 above, in further view of Miraglia (US Pat # 5,482,059).
Regarding claim 22, Caulier et al./Gueret ‘385 teaches the claimed cutout and applicator used to both comb the lashes and apply product; but does not teach the cutout is bordered by stiff flanks. However, Miraglia teaches providing a mascara applicator that includes rigid bristles (Col 4, Lines 55-59) flanking the sides of regions of less rigid bristles. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the bristles of Caulier et al./Gueret ‘385 to include the more rigid bristles of Miraglia along sides of application regions of less rigid bristles, in order to optimize applying product and combing the lashes.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.K/               Examiner, Art Unit 3772                                                                                                                                                                                         
/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772